Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Response to Amendment

This office action is in response to the RCE filed on 01/03/2022.  Claims 1-4, 6-11 and 13-22 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-9, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi et al (US 20160212596, "Brahmi") in view of Uchino et al (US 20160337867, “Uchino”).
	Re claims 1, 8, 15 and 16, Brahmi discloses receiving, by a V2V control entity (network node, figure 1, element 200), a resource request, from group of vehicles, for 
	Re claim 8, Brahmi discloses a V2V control entity comprising a processor (figure 16, element 250) and memory (figure 16, element 260) coupled with the processor.
	Re claim 15, Brahmi discloses a system comprising a plurality of V2V control entities (paragraph [0035]), each V2V control entity comprising a processor (figure 16, element 250) and memory (figure 16, element 260) coupled with the processor.
	Re claims 2, 9 and 17,  Brahmi discloses resource request comprises a position indication for indicating a geographical position of said group of vehicles (figure 13, step 1330), and determining radio resources to be used for said V2V communication based on said position indication (figure 13, step 1350).

	Re claims 19 and 20,  Brahmi discloses resource request comprises a route indication for indicating a route of said group of vehicles, and determining, by said V2V control entity, said radio resources to be used for said V2V communication based on said position indication and said route indication (paragraph [0102]).

Claims 3, 4, 10, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi in view of Uchino and further in view of Jin et al (US 20170289986, “Jin”).
	Re claims 3, 10 and 18, Brahmi discloses all of the limitations of the base claim, but fails to disclose a database having stored therein allocated radio resources, wherein each stored geographical area resource of the stored geographical area resources is associated with a particular geographical area indication, and determining radio resources to be used for said V2V communication based on said allocated radio resources per geographical area. However, Jin discloses assigning resource block (paragraph [0121]; figure 2h, element 2h-12) by mapping between the geographical location information and the sidelink transmission resources (paragraph [0078]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brahmi with Jin for the benefit of reducing the collision of the transmission resources between neighboring terminals.  
.

Claims 6, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi in view of Uchino and further in view of Kahtava et al (US 20180234898, “Kahtava”).
	Re claims 6 and 13, Brahmi discloses receiving a resource grant indicating radio resources to be used for V2V communication (figure 2i, steps 2i-13 and 2i-14), but fails to disclose resource grant comprises a geographical area indication for which radio resources are granted to be used and receiving a tile left message thereby indicating that .

Response to Arguments 
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.
	The applicant argues that Brahmi fails to teach or suggest receiving a request for an indication of radio resources to be used for the V2V communication. The examiner respectfully disagrees. Brahmi discloses sending a resource request, from a group of vehicles, for requesting radio resources to be used for V2V communication (paragraph [0094], lines 14-15). The applicant argues that the combination of Brahmi and Uchino 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467